DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the communication filed 1/26/2022.  Claim 9 has been amended. Claims 1-20 are pending in this office action, of which claims 1, 10 and 18 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 01/26/2022, with respect to rejection of claims 1-20 under 35 USC 103 and 103 have been fully considered and are persuasive but are not persuasive.  
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
With respect to the argument of Xu was not included in the PTO-892 form, the exclusion of a reference in the 892 is not a grievous issue warranting the issuance of a second non-final if 
Xu reference should be removed because of an exception under AIA  (America Invents Act). We note that the Xu reference has includes all of inventors of the present application (Xu, Wu, Wang, and Sheinin). Moreover, the earliest alleged publication is September 14, 2018, while the present application has a filing date of October 31, 2018, which less than a year from the earliest publication date of the cited reference. Therefore, the 35 U.S.C. 102(b)(1) exception applies to the rejections.

In response to applicant's argument b:  Examiner respectfully disagree. The application names fewer joint inventors (Xu, Wu, Wang and Sheinin) than the publication (Xu, Wu, Wang, Feng and Sheinin), Feng is the additional author in the publication and it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor. Thus the publication “Xu” would be treated as prior art under AIA  35 U.S.C 102(a)(1). Please see MPEP 2153.01(a).

b.	The references, alone or in combination, fail to teach or suggest (e.g., claim 1), "converting, using a processor on a computer, the input SQL query data into data representing a graph comprising a directed graph; and converting the graph into words of a natural language".. (page 7). 
c.	The combination also fails to teach or suggest (e.g.., claim 10), "receiving input data as data representing a graph comprising a directed graph; for each node of the graph, encoding nodes of the graph by accumulating information from neighboring nodes within a 
d.	The combination also fails to teach or suggest (e.g., claim 18), "converting, using the processor, the input SQL query data into data representing a graph comprising a directed graph; and converting the graph into words of the natural language". (page 7).
	In response to applicant's arguments b, c, d:  Applicant’s argument for these above limitations,  is that section 3 is the "graph to sequence model", which instead uses the already constructed graph to provide a sequence, While it mentions constructed graphs to SQL queries, it does not provide how the graphs are constructed. Nor does it teach or suggest the details of converting the input SQL query data into data representing a graph comprising a directed graph and converting the graph into words of a natural language.
	Applicant’s argument is not persuasive. The claim limitation only recites receiving SQL query and converting the input SQL data into data representing a graph comprising a directed graph. Accordingly, Xu teaches in previous section in the “1. Introduction” and “2. Graph representation of SQL Query” with reference to Figure. 1 which represent an SQL query and the representation of the SQL query is displayed in Figure 2 as graph representation.  As discloses in section 2 describes indetail converting process of a SQL query to a graph using SELECT clause and WHERE clause. See also 5. Conclusion section in the Appendix includes Figure 3: Tree representation of the SQL Qery. The SQL parser tool to convert an SQL query to a tree as shown in Fig. 3.
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Claim Objections
Claim 9 is objected to because of the following informalities:  The limitations “for each node of the graph……..predetermined distance” and “providing an output……..a natural language” are repetition of the earlier recited limitation in this same claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3-4, 8, 10-12, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., Title: SQL-to-Text Generation with Graph-to-Sequence Model, published in THE Cornell University, dated 9/14/2018, (hereinafter “Xu”).

As to claims 1, 10 and 18,
Xu teaches method of machine translation for input queries for a database (Xu,  section 1 Introduction, The goal of the SQL-to-text task is to automatically generate human-like descriptions interpreting the meaning of a given structured query language (SQL) query (Figure 1 gives an example)), said method comprising: 
receiving a Structured Query Language (SQL) query as input data (Xu, section 1 introduction, col. 2 introduce a strategy to represent the SQL query as a directed graph, the sql query is shown in Figure 1 and 2. Section 4, Tree2Seq, use the SQL parser tool to convert a SQL query into the tree structure); 
converting, using a processor on a computer, the input SQL query data into data representing a graph comprising a directed graph (Xu, section 1 introduction, col. 2 introduce a strategy to represent the SQL query as a directed graph. Figure 2 shows the graph representation of the SQL query in Figure 1). See Section 4, Tree2Seq, use the SQL parser tool to convert a SQL query into the tree structure); 
converting the graph into words of a natural language (Xu, section 3 for graph-to-sequence model, Based on the constructed graphs for the SQL queries, we make full use of a novel graph-tosequence model (Xu et al., 2018), which consists of a graph encoder to learn the embedding for the graph-structured SQL query, and a sequence decoder with attention mechanism to generate sentences (i.e., natural language)). 

As to claims 2, 11 and 19,
Xu teaches for each node of the graph, encoding nodes of the graph by accumulating information from neighboring nodes of a predetermined distance (Xu, section 3 for graph-to-sequence model, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings); and  
providing an output of the encoding into a decoder that outputs components for words of a natural language (Xu, section 3 for graph-to-sequence model ,Our decoder takes the graph embedding as the initial hidden state and calculates the attention over all node embeddings on the encoder side to generate natural language interpretations), 
wherein the graph comprises the directed graph representing the data (Xu, Figure 2 shows the graph representation of the SQL query in Figure 1), and 
wherein a context vector provides an aspect of attention to the decoder by including information about the graph as a whole with a focus on parts surrounding a predetermined node of the directed graph (Xu, section 1 introduction, the RNN-based decoder takes the graph vector representation as the initial hidden state to generate the sequence while employing an attention mechanism over all node embeddings. See also Section 4 experiments, attention based Seq2Seq and Tree2Seq models and describes the experiments with various parameters. In the result and discussion section describes that experiment conducted that treats the SQL query graph as an undirected graph and found the performance degrades. Thus that indicates performance improves with the directed graph).

As to claims 3 and 20,
Xu teaches for each node of the graph, encoding nodes of the graph by accumulating information from neighboring nodes of a predetermined distance (Xu, section 3 for graph-to-sequence model, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings); providing an output of the encoding into a decoder that outputs components for words of a natural language (Xu, section 3 graph-to-sequence model, Based on the constructed graphs for the SQL queries, we make full use of a novel graph-tosequence model (Xu et al., 2018), which consists of a graph encoder to learn the embedding for the graph-structured SQL query, and a sequence decoder with attention mechanism to generate sentences. Conceptually, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings. Our decoder takes the graph embedding as the initial hidden state and calculates the attention over all node embeddings on the encoder side to generate natural language interpretations).
As to claims 4 and 12,
Xu teaches the decoder comprises a recurrent neural network (RNN)-based decoder (Xu, section 1 introduction, last paragraph, an RNN-based decoder is used).  

As to claims 5 and 13,
Xu teaches the RNN-based decoder comprises an attention-based RNN (Xu, section 1 introduction, las paragraph, an RNN-based decoder has been used to generate natural language interpretations).
As to claims 6 and 14,
Xu teaches a context vector c, provides an aspect of attention to the RNN-based decoder by containing information about the whole graph with a strong focus on the parts surrounding the i-th node of the input graph (Xu, section 3 graph-to-sequence model and in the sequence decoding, The decoder is an RNN which predicts the next token yi given all the previous words y<i = y1; :::; yi-1, the RNN hidden state si for time-step i and the context vector ci that captures the attention of the encoder side. In particular, the context vector ci depends on a set of node representations (h1,...,hV) (i.e., surrounding the i-th node of the input graph) to which the encoder maps the input graph).  
As to claims 7 and 15,
Xu teaches the context vector C, is computed as a weighted sum of node presentations (Xu, Xu, section 3 graph-to-sequence model and in the sequence decoding).  

As to claims 8 and 16,
Xu teaches as embodied in a set of machine-readable instructions stored on a non-transitive storage device (Xu, section 1 introduction, on the encoder side, we extend the graph encoding work (i.e., instructions) by encoding the edge direction information into the node embedding. The encoder learns the representation of each node by aggregating information from its K-hop neighbors. The RNN-based decoder which takes the graph vector representation as the initial hidden state to generate the sequences while employing an attention mechanism over all node embeddings).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Xu” and in view of Chen et al., US 20120185439 A1 (hereinafter “Chen”).

As to claim 9,
Xu teaches for each node of the graph, encoding nodes of the graph by accumulating information from neighboring nodes of a predetermined distance (Xu, section 3 for graph-to-sequence model, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings); and 
providing an output of the encoding that outputs components for words of a natural language (Xu, section 3 for graph-to-sequence model ,Our decoder takes the graph embedding as the initial hidden state and calculates the attention over all node embeddings on the encoder side to generate natural language interpretations), 
wherein the graph comprises the directed graph representing the data (Xu, Figure 2 shows the graph representation of the SQL query in Figure 1), wherein a context vector provides an aspect of attention to a decoder by including information about the graph as a whole with a focus on parts surrounding a predetermined node of the directed graph (Xu, section 1 introduction, the RNN-based decoder takes the graph vector representation as the initial hidden state to generate the sequence while employing an attention mechanism over all node embeddings. See also Section 4 experiments, attention based Seq2Seq and Tree2Seq models and describes the experiments with various parameters. In the result and discussion section describes that experiment conducted that treats the SQL query graph as an undirected graph and found the performance degrades. Thus that indicates performance improves with the directed graph), 
for each node of the graph, encoding nodes of the graph by accumulating information from neighboring nodes of a predetermined distance (Xu, section 3 for graph-to-sequence model, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings); and 
providing an output of the encoding into a decoder that outputs components for words of a natural language (Xu, section 3 for graph-to-sequence model ,Our decoder takes the graph embedding as the initial hidden state and calculates the attention over all node embeddings on the encoder side to generate natural language interpretations).
Even though Xu teaches discover K-hop neighbors to aggregate information, Xu does not explicitly teach as implemented as a cloud service.
However, Chen teaches as implemented as a cloud service (Chen, para 0038, When a client 110 connects to the cloud service 105 and requests the current-hour traffic status (e.g., using an SQL API for access to the table named "current_road_condition"), the cloud service 105 internally converts the table name from "current_road_condition" to "Table T9," if the analytics results of the current hour are stored in T9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Xu by adding the cloud services that uses SQL API to access database tables and internally converts the SQL query for providing response to the client, thus improve supports the real-time analytics as taught by Chen. 

As to claim 17,
The combination of Xu and Chen teaches as implemented as a cloud service (Chen, para 0038, When a client 110 connects to the cloud service 105 and requests the current-hour traffic status (e.g., using an SQL API for access to the table named "current_road_condition"), the cloud service 105 internally converts the table name from "current_road_condition" to "Table T9," if the analytics results of the current hour are stored in T9).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Deniel et al. (US 20180032509 A1) discloses various embodiments that are generally directed to techniques for graph based natural language processing. Some embodiments are particularly directed for graph based natural language processing leveraging language knowledge derived from social media interactions. In one embodiment, for example, an apparatus may comprise a client service component operative on the processor circuit to receive a natural language user request from a device and to execute the natural language user request based on matched one or more objects and a social object relation component operative on the processor circuit to match the natural language user request to the one or more objects in an object graph, the object graph comprising token mappings for objects within the object graph, the token mappings based on data extracted from a plurality of interactions by a plurality of users of the network system, wherein the one or more objects are matched with the natural language user request based on the token mappings.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NARGIS SULTANA/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164